Title: To Thomas Jefferson from Massachusetts Legislature, 11 February 1808
From: Massachusetts Legislature
To: Jefferson, Thomas


                  
                     In Senate, February 11, 1808.
                  
                  RESOLVED—That the Senators and Representatives of this Commonwealth, in the Congress of the United States, be, and they hereby are requested, to use their best endeavors to procure such an amendment to the Constitution of the United States, as will empower the President of the United States to remove from office any of the Judges of the Courts of the United States, upon an address to him made for that purpose, by a majority of the House of Representatives, and two thirds of the Senate, in Congress assembled.
                  Resolved—That the Governor be, and he hereby is requested, to transmit the foregoing resolution to each of the Senators and Representatives from this Commonwealth, in the Congress of the United States; also to the Governor of the State of Vermont, to be laid before the General Assembly of that State.
                  
                     
                        Sent down for concurrence. 
                     
                     Samuel Dana, President.
                     
                     
                     
                     
                     
                  
                  
                     In the House of Representatives, March 1, 1808,
                     Read and concurred.
                                          
                  
                            Perez Morton, Speaker.
                            
                        
                  
                     March 2, 1808—By the Governor approved.
                                          
                  
                            
                            James Sullivan.
                        
                  
                     True Copy. Attest,
                     Jonn. L Austin Secy
                  
               